PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,232,403
Issue Date: 25 Jan 2022
Application No. 16/244,720
Filing or 371(c) Date: 10 Jan 2019
For: Computerized Network System for Initiating, Facilitating, Auditing, and Managing Communications and Documents Involving Professional Expertise

:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) filed February 22, 2022, to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications in above-identified issued patent by way of Certificate of Correction.

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make proper benefit claims to prior-filed provisional and nonprovisional applications as required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 11,232,403 on January 25, 2022. Therefore, the appropriate avenue of relief for adding or correcting benefit claims to prior-filed applications after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP § 1481.03(II).

Petitioner submitted a $1050 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing proper benefit claims to prior-filed applications, an acceptable statement of unintentional delay, a completed Certificate of Correction form, and a $160 certificate of correction fee.  

As the present petition satisfies the requirements to add or correct references to prior applications in a patent via a Certificate of Correction, the Office accepts the benefit claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 as unintentionally delayed. Therefore, it is appropriate for petitioner to 

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed applications, accompanies this decision on petition.  

Petitioner is advised that this decision grants the petition to accept unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 
§ 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt